Title: [Other Courant Essays Possibly by Franklin, 1723]
From: Franklin, Benjamin
To: 


Franklin’s contributions to the New-England Courant were not limited to the fourteen letters of Mrs. Silence Dogood. After he had revealed himself as their author and “began to be considered a little more by my Brother’s Acquaintance,” he was doubtless occasionally invited or emboldened to do another piece. When James Franklin was in prison, Franklin “had the Management of the Paper,” which meant that he had to see that its columns were filled each week. No doubt the Couranteers helped him. But the young printer composed articles himself. Some of these were well-chosen extracts from English publications calculated to “give our Rulers some Rubs”; in addition young Franklin may have written some news notes and essays in the spirit of Dogood.
The issues of the Courant between the last of the Dogood letters and Franklin’s departure from Boston in the following fall contain a number of essays the authorship of which cannot now be determined. James Franklin or members of his circle could have written them all; Benjamin Franklin could have written some, and probably did, but the editors have found no evidence to establish an identification. Listed below, by title and date only, are the essays the ascription of which to Benjamin Franklin seems most tempting; other scholars are invited to examine them anew and prove or disprove his authorship.

High Tide in Boston, March 4, 1723
Tatlers and Tale Bearers, March 18, 1723
Timothy Wagstaff, April 15, 1723
Abigail Twitterfield, July 8, 1723
On Lecture-Day Visiting, August 19, 1723.

